         Case 5:16-cr-20254-JEL-DRG ECF No. 110, PageID.1028 Filed 10/15/20 Page 1 of 4

PROB 12C                                                                                                  PACTS       DATE
(Rev. 08/18)   VIOLATION REPORT PART 1:                                    U. S. Probation Office
                                                                           Eastern District of Michigan   2296233     10/15/2020
               PETITION FOR WARRANT
NAME                                            OFFICER                           JUDGE                             DOCKET #
GALKA, Edward Christopher                       Natalie Karpac                    Judith E. Levy                    16-CR-20254-01

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE       PHOTO
SENTENCE DATE                             CATEGORY             LEVEL
                       Supervised
09/27/2017                                VI                   22
                       Release
COMMENCED

09/09/2020
EXPIRATION

09/08/2023
ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

C. Barrington Wilkins                     To Be Determined
Linda Aouate
REPORT PURPOSE

                        TO ISSUE A WARRANT

ORIGINAL OFFENSE

Count 1: 18 U.S.C. § 1028A, Aggravated Identity Theft
Count 2: 18 U.S.C. § 1343, Wire Fraud
Count 3: 18 U.S.C. § 641, Theft of Government Money

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 24 months on Count 1, to run consecutive to Counts 2 and 3, 72
months on each of Counts 2 and 3, to run concurrent for a total of 96 months. The defendant shall receive credit
for his time in custody from April 12, 2016, through March 31, 2017. Custody to be followed by a one-year term
of supervised release on Count 1 to run concurrent with Counts 2 and 3, and three years each on Counts 2 and 3 to
run concurrent.

Amended Sentence: 08/25/2020: Custody sentence reduced to time served for compassionate release due to Covid-19
pandemic, pursuant to 18 U.S.C. § 3582(c)(1). The following special conditions were added:
      1. Home incarceration for a period of three months. You are restricted to your residence at all times except for
         medical necessities and court appearances or other activities specifically approved by the court.
      2. Location monitoring technology for a period of 33 months thereafter, at the discretion of the probation officer.
         You are restricted to your residence at all times except for employment; education; religious services; medical;
         substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
         activities as pre-approved by the probation officer.
      3. The defendant shall pay all or part of the costs of participation in the location monitoring program as directed by
         the court or probation officer.
      4. The defendant shall participate in the Computer/Internet Monitoring Program (CIMP) administered by the United
         States Probation Department. The defendant shall abide by the Computer/Internet Monitoring Program
         Participant Agreement in effect at the time of supervision and comply with any amendments to the program

                                                             Page 1 of 4
         Case 5:16-cr-20254-JEL-DRG ECF No. 110, PageID.1029 Filed 10/15/20 Page 2 of 4

PROB 12C                                                                                                 PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                               U. S. Probation Office
                                                                          Eastern District of Michigan   2296233     10/15/2020
                   PETITION FOR WARRANT
NAME                                              OFFICER                        JUDGE                             DOCKET #
GALKA, Edward Christopher                         Natalie Karpac                 Judith E. Levy                    16-CR-20254-01

         during the term of supervision. Due to the advances in technology, the Court will adopt the amendments to the
         Computer/Internet Monitoring Program as necessary. For the purpose of accounting for all computers, hardware,
         software and accessories, the defendant shall submit his/her person, residence, computer and/or vehicle to a
         search conducted by the U.S. Probation Department at a reasonable time and manner. The defendant shall inform
         any other residents that the premises may be subject to a search pursuant to this condition. The defendant shall
         provide the probation officer with access to any requested financial information including billing records
         (telephone, cable, internet, satellite, etc.).
      5. The defendant shall enroll and participate in a Cognitive Behavior Therapy program (CBT) as approved by the
         probation officer, if necessary.

ORIGINAL SPECIAL CONDITIONS

      1. The defendant shall not use or possess alcohol in any consumable form, nor shall the defendant be in the
         social company of any person whom the defendant knows to be in possession of alcohol or illegal drugs or
         frequent an establishment where alcohol is served for consumption on the premises, with the exception of
         restaurants.
      2. The defendant shall participate in a program approved by the probation department for substance abuse,
         which may include testing to determine if the defendant has reverted to the use of drugs or alcohol, if
         necessary.
      3. The defendant shall enroll and participate in a Cognitive Behavior Therapy program (CBT) as approved by
         the probation officer, if necessary.
      4. The defendant shall not incur any new credit charges or open additional lines of credit without the approval
         of the probation officer, unless the defendant is in compliance with the payment schedule.
      5. The defendant shall provide the probation officer access to any requested financial information.

               Criminal Monetary Penalties: Special Assessment $300.00 (Paid), Restitution: $342,775.00 (Balance
               $288,061.11)

The probation officer believes that the offender has violated the following condition(s) of Supervised Release:
VIOLATION NUMBER        NATURE OF NONCOMPLIANCE



               1        Violation of Standard Condition No. 6: “YOU MUST ALLOW THE PROBATION OFFICER
                        TO VISIT YOU AT ANY TIME AT YOUR HOME OR ELSEWHERE, AND YOU MUST
                        PERMIT THE PROBATION OFFICER TO TAKE ANY ITEMS PROHIBITED BY THE
                        CONDITIONS OF YOUR SUPERVISION THAT HE OR SHE OBSERVES IN PLAIN VIEW.”

                        On October 12, 2020, this writer conducted a scheduled home visit at GALKA’s home address.
                        This writer arrived at the residence during GALKA’s scheduled tether time out (between 1:00
                        p.m. and 2:00 p.m.). The person under supervision arrived home at approximately 1:50 p.m. and
                        upon seeing this writer stated: “You can’t be here.” GALKA was reminded that this writer can
                        visit him at any time and he replied, “No, not during my time out.”



                                                            Page 2 of 4
         Case 5:16-cr-20254-JEL-DRG ECF No. 110, PageID.1030 Filed 10/15/20 Page 3 of 4

PROB 12C                                                                                          PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                        U. S. Probation Office
                                                                   Eastern District of Michigan   2296233     10/15/2020
                   PETITION FOR WARRANT
NAME                                       OFFICER                        JUDGE                             DOCKET #
GALKA, Edward Christopher                  Natalie Karpac                 Judith E. Levy                    16-CR-20254-01

               2      Violation of Special Condition: “HOME INCARCERATION FOR A PERIOD OF THREE
                      MONTHS. YOU ARE RESTRICTED TO YOUR RESIDENCE AT ALL TIMES EXCEPT
                      FOR MEDICAL NECESSITIES AND COURT APPEARANCES OR OTHER ACTIVITIES
                      SPECIFICALLY APPROVED BY THE COURT.”

                      On October 2, 2020, this writer met with GALKA in-person and advised him specifically of his
                      tether time out schedule. This writer later followed up in the form of a text message to GALKA
                      reiterating the verbal conversation:

                      “Your schedule is set and effective today:
                      Daily time out for exercise and mail: 1pm-2pm
                      Weekly time out for groceries: Thursday 10am-1pm”
                      GALKA immediately responded: “Awesome thank you…”

                      This writer spoke to GALKA on October 11, 2020. During that conversation, the person under
                      supervision mentioned that he had been using his daily hour out to run errands. This writer
                      informed GALKA that he must use his daily hour out in the way it was intended—for exercise
                      and mail. Additionally, GALKA’s driver’s license is expired and this writer reminded him that
                      he should not be driving unlicensed.

                      On October 12, 2020, this writer conducted a home visit. GALKA arrived home at approximately
                      1:50 p.m. This writer observed that the person under supervision was driving and began unloading
                      dry cleaning and grocery bags from the trunk of his car after he parked. When this writer asked
                      GALKA where he had been, he became hostile and stated that this writer cannot dictate how he
                      uses his time out. The person under supervision insisted that he can use his time out doing
                      whatever he wants to do.

               3      Violation of Special Condition: “HOME INCARCERATION FOR A PERIOD OF THREE
                      MONTHS. YOU ARE RESTRICTED TO YOUR RESIDENCE AT ALL TIMES EXCEPT
                      FOR MEDICAL NECESSITIES AND COURT APPEARANCES OR OTHER ACTIVITIES
                      SPECIFICALLY APPROVED BY THE COURT.”

                      GALKA has a daily tether curfew of 2:00 p.m. On October 8, 2020, this writer received a tether
                      alert indicating that GALKA did not enter his residence until 2:43 p.m.

               4      Violation of Standard Condition No. 13: “YOU MUST FOLLOW THE INSTRUCTIONS
                      OF THE PROBATION OFFICER RELATED TO THE CONDITIONS OF SUPERVISION.”

                      On October 7, 2020, this writer sent GALKA a text message linking him to RemoteCom
                      enrollment for computer/internet monitoring in accordance with his Special Condition. On
                      October 12, 2020, GALKA stated that after reviewing the RemoteCom website, he determined
                      that his iPhone’s operating system was not compatible with RemoteCom’s software. GALKA

                                                     Page 3 of 4
         Case 5:16-cr-20254-JEL-DRG ECF No. 110, PageID.1031 Filed 10/15/20 Page 4 of 4

PROB 12C                                                                                                                  PACTS       DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                                                 U. S. Probation Office
                                                                                           Eastern District of Michigan   2296233     10/15/2020
                  PETITION FOR WARRANT
NAME                                                         OFFICER                              JUDGE                             DOCKET #
GALKA, Edward Christopher                                    Natalie Karpac                       Judith E. Levy                    16-CR-20254-01

                           stated that he purchased a basic “flip phone” instead and reported that since it is not an internet-
                           enabled device, it also cannot be enrolled in RemoteCom monitoring. GALKA stated that he
                           owns no other internet-enabled devices to which monitoring could be applied.

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Natalie Karpac/tmg
313-234-5440
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Ann R. Smith                                                                       Data Entry
734-741-2076

THE COURT ORDERS:
[X ]           The issuance of a warrant

[ ]            Other




                                                                                        s/Judith E. Levy
                                                                                        United States District Judge

                                                                                           10/15/2020
                                                                                           Date




                                                                             Page 4 of 4
